Citation Nr: 0313916	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active military duty from January 
1960 to January 1964.  He also had service in the Navy 
Reserve.  

In this decision the claimant is referred to as "appellant" 
rather than "veteran".  While the appellant is a veteran 
with respect to his period of active service from January 
1960 to January 1964, the current claim is based on the 
contention that a heart disorder was incurred during a period 
of active duty for training (ACDUTRA) in 1988, not during the 
period of active service from January 1960 to January 1964.  

Active military, naval and air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2002); see also Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Because the appellant has not 
yet been found to have incurred disease or injury during the 
1988 period of ACDUTRA in question, he is not a veteran with 
reference to that period of ACDUTRA.   Hence, in this 
decision the claimant is referred to as "appellant" rather 
than "veteran", because he is not currently a veteran for 
the period of ACDUTRA which is the basis of his claim.   

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, among other 
issues, the appellant's claim of entitlement to service 
connection for a cardiac condition.  

A hearing was conducted before a hearing officer at the RO in 
December 1996, and a transcript of that hearing is contained 
in the claims folder.  The Board in January 2001 remanded the 
case for further development.  The case now returns to the 
Board for further consideration.  

When this case was previously before the Board, the issue of 
entitlement to service connection for lumbar degenerative 
disc disease was also before it.  Since then the RO in a May 
2002 rating decision granted service connection for that 
disorder.  Hence, this issue is no longer before the Board.


FINDING OF FACT

A heart disorder, to include coronary artery disease, did not 
develop and was not aggravated in active service, it was not 
present to a compensable degree within a year of separation 
from active service, it is not otherwise related to active 
service, and it did not develop and was not aggravated in a 
period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

A heart disorder, to include coronary artery disease, was not 
incurred or aggravated in service or during a period of 
ACDUTRA, and may not be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The appellant was afforded notice of the VCAA and of the 
assistance VA provides him in developing his claim, in a 
supplemental statement of the case dated in May 2002.  This 
supplemental statement of the case and an accompanying letter 
specifically notified the appellant of the evidence that was 
needed from him, and notified him of what VA would do to help 
him with his claim.  He was afforded a hearing, and he 
testified before a hearing officer at the RO in December 
1996.  He was afforded a VA examination to ascertain the 
nature and etiology of his claimed cardiac condition in 
February 2002, with an addendum to that examination in March 
2002.  This examination and associated reports allow the 
Board to adjudicate the appellant's claim.
 
The appellant's statements and testimony of record inform of 
his contentions regarding his claim for service connection 
for a cardiac condition, to include a claim of aggravation 
during active duty for training (ACDUTRA) on or about May 
1988.  He was requested to report of any additional records 
that may assist him in furtherance of his claim in the above-
referenced May 2002 supplemental statement of the case, and 
in a letter dated in July 2002, as well as in additional 
prior requests.  While he has submitted additional statements 
which have been associated with the claims folder and 
considered in the adjudication of the claim, he has not 
identified additional private treatment records, service 
medical records, or VA medical records to further his claim 
that have not already be requested for association with the 
claims folder.  Pertinent private treatment records of 
doctors Kindle, Brodie, and Tennant, as well as treatment and 
hospitalization records from Moses Cone Memorial Hospital, 
and records of LeBauer HealthCare have been associated with 
the claims folders.  Included among records obtained are 
medical records received from the Social Security 
Administration.  The appellant's service medical records are 
also associated with the claims folder.

Based on the above evidence, the Board finds that all 
relevant evidence, medical or otherwise, has been obtained 
and associated with the claims folders.  The RO provided the 
appellant with all the assistance he requested, and he has 
not reported additional relevant evidence that has not been 
obtained.  

By May 2002 and November 2002 supplemental statements of the 
case and subsequent statements of the case, as well as by the 
January 2001 Board remand, the appellant was notified of the 
evidence that has been obtained by VA and that which he 
needed to obtain in furtherance of his claim.  Thus, the 
Board is satisfied that the requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) have been 
met.  Assuming arguendo that the evidentiary development 
requirements delineated in Quartuccio have not been met, 
because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  

Further, the Board has reviewed the medical statements of 
treating VA physicians and private medical practitioners, 
including records specifically pertaining to treatment for 
cardiovascular disorders; as well as statements of VA medical 
examiners.  The Board finds that these provide sufficient 
information to adjudicate the claim of entitlement to service 
connection for a cardiac disorder. 

The appellant has been notified that it is his responsibility 
to support his claim with appropriate evidence.  He has not 
identified any other pertinent evidence that is not now of 
record.  Thus, in the absence of the appellant identifying 
additional pertinent evidence that is not currently of 
record, the Board finds that providing further notice of what 
the appellant has already been informed of would be an 
inappropriate expenditure of already scarce resources.  The 
Board finds that the duty to assist and notify the appellant 
has been satisfied.  38 U.S.C.A. § 5103A.

The Board is also satisfied that development requested in the 
January 2001 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).
Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or for 
disability resulting from injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 1110, 1131.  Because the appellant's cardiac 
disorder is not in the nature of an injury, it may only be 
service connected on the basis of a causal link to a period 
of active duty or ACDUTRA, but not on the basis of a causal 
link to INACDUTRA.  

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability, and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  While there is a one-year-post-service presumptive 
period during which cardiovascular disorders, if manifested 
to a compensable degree, may be service connected, this 
presumptive period would only be for the first year following 
the appellant's separation from active service in January 
1964.  No such presumptive period exists for the year 
following a period of ACDUTRA, because, as discussed in the 
introduction to this decision, the appellant is not a veteran 
for this ACDUTRA period in the absence of a separate service-
connected disorder arising for the period.  See 38 U.S.C.A. 
§ 101(24); 38 C.F.R. §§ 3.6(a), 3.307, 3.309(a); Biggins.

The appellant contends that his cardiac condition should be 
service connected based on incurrence in service or based on 
aggravation during a period of ACDUTRA in June 1988.  In 
testimony at a December 1996 RO hearing, the appellant 
informed that in the week following that period of ACDUTRA he 
had experienced chest pains but had put off seeking medical 
care until, at his wife's insistence, on the following 
weekend he went to see his doctor, whereupon he was 
immediately taken to the hospital for treatment.  He further 
testified that he then had his first myocardial infarction.  

The medical record, however, presents a different picture.  

Service medical records show blood pressure readings of no 
more than 120 systolic and 84 diastolic.  Air Force 
examinations in January 1960 and January 1964 found the 
appellant's heart and vascular system to be normal.  There 
are no service records, from either active service or periods 
of ACDUTRA, indicating the presence of a cardiac disorder 
either during active service from January 1960 to January 
1964, or during a subsequent period of ACDUTRA.  The first 
medical records of findings, assessments, diagnoses, or 
treatment for a cardiac disorder are in 1988, many years 
following the appellant's January 1964 date of separation 
from active service.  

Medical records obtained include private treatment records 
from LeBauer Healthcare, and records of hospitalization and 
procedures performed at Moses Cone Memorial Hospital, in 
Winston-Salem.  These hospital treatments include 
catheterizations with balloon angioplasty in June 1988, 
August 1988, November 1988, December 1988, and September 
1992, and a coronary artery bypass graft in April 1993.  
Noted within these medical records are related medical 
disorders including coronary artery disease, hypertension, 
hyperlipidemia, and peripheral vascular occlusive disease.  

Records from treating private cardiologists Dr. Kindle and 
Dr. Bruce R. Brodie are of record, as are depositions from 
Dr. Brodie as related to a lawsuit by the appellant against 
an employer and an insurer regarding aggravation of the 
appellant's cardiac disorder.  These depositions address, in 
part, whether the appellant's slip and fall in the course of 
his private sector work could have resulted in aggravation of 
his heart disorder.  Testimony at these depositions did not 
speak to any activity during ACDUTRA causing or aggravating 
the appellant's heart disorder.   In his deposition, on cross 
examination,  Dr. Brodie testified that the appellant was 
susceptible to circulatory problems because he had been a 
heavy smoker, had elevated lipids, and had a hereditary 
predisposition to circulatory problems.  (Deposition of March 
1995, pp.  33-34.)  Also in the deposition, Dr. Brodie 
testified that the appellant had a myocardial infarction in 
November 1988 followed by an emergency angioplasty.  He 
further testified that enzyme testing in September 1992 
confirmed that the appellant then had another, small 
myocardial infarction.  As related to the same lawsuit, a 
treating cardiac surgeon, Dr. Stanley N. Tennant, also 
testified at a deposition, including to the effect that the 
appellant's risk factors included elevated blood pressure, 
elevated cholesterol, genetics, age, being male, a sedentary 
lifestyle, and smoking.  (Deposition of April 1995, pp.  19, 
21.)  That transcript is also contained in the claims folder.

Deposition testimony by Dr. Brodie (Deposition of March 1995, 
p.  44) and November 1988 Cone Memorial hospitalization 
records indicate that the appellant had his first heart 
attack in November 1988, not in June 1988 as has been 
contended by the appellant.  Dr. Brodie did state that the 
appellant's cardiac-related chest pain began in May 1988 
(Deposition of March 1995, p.  7), which would be proximate 
in time to the period of ACDUTRA the appellant points to as 
related to aggravation of his cardiac condition.  

The claims folder contains what appears to be the first 
record of treatment for cardiac symptoms, when the appellant 
visited Dr. Kindle on May 31, 1988 for complaints of burning 
and heaviness in the mid chest, neck, and left upper 
extremity, after exercise or especially with exertion.  That 
physician assessed "rule out angina."  The appellant was 
referred to Dr. Brodie for cardiac treatment.  

A May 31, 1988 letter from Dr. Brodie states that he treated 
the appellant on that day, following his complaints of 
symptomatic pain for the prior week-and-a-half.  At the 
treatment, the appellant gave a history of a prolonged 
episode of pain three days prior, lasting up to three hours 
after exertion, followed by additional episodes on the day of 
this treatment, which episodes prompted him to seek 
treatment.  

Thus, in May 1988, the medical records and the recorded 
history of very recent symptoms show that the appellant first 
began to have symptoms during the week of May 22-28, 1988.  

Neither in these medical records, nor in the his statements 
or testimony, has the appellant contended that his symptoms 
of chest pain or discomfort, which precipitated his seeking 
medical care and receiving his initial angioplasty treatment, 
began during a period of ACDUTRA.  In testimony he explicitly 
stated that the symptoms began in the week following a period 
of ACDUTRA, as noted above.  Most importantly, none of these 
records show that the appellant had a myocardial infarction 
while on ACDUTRA.  

A VA medical examiner in February 2002 reviewed the record 
and examined the appellant, to assess the nature and etiology 
of his cardiac condition.  The examiner diagnosed 
hypertension, and atherosclerotic coronary artery heart 
disease with severe multiple vessel angioplasties and 
coronary artery bypass surgery.  The appellant was noted to 
be under treatment, with mild degree of congestive heart 
failure and angina pectoris.  This diagnosis comports with 
findings and diagnoses within the extensive medical file 
contained within the claims folders.  

In a March 2002 addendum, the examiner reported reviewing the 
claims file and finding no evidence of heart disease or 
hypertension during the appellant's period of active service 
from 1960 to 1964.  The examiner noted that the appellant did 
have chest pain around the time of ACDUTRA in May 1988, which 
was the same type of chest pain for which the appellant was 
examined and treated in June 1988, with findings of coronary 
artery disease or atherosclerotic heart disease.  However, 
the examiner found no basis for concluding that the 
appellant's cardiac disorder worsened during his period of 
ACDUTRA in May 1988.  The examiner noted that the appellant's 
cardiac disorder had developed as related to several causal 
risk factors, including elevated blood lipids, family 
history, and past smoking.  

In an August 2002 letter, Bruce R. Brodie, M.D., stated that 
he had reviewed the service medical records from 1987, and 
records pertaining to care provided since 1988.  He noted 
that an April 1987 service medical record noted a diastolic 
blood pressure reading of 90, which was indicative of 
hypertension.  Dr. Brodie further noted that the symptoms the 
appellant developed while serving in early May 1988 were very 
similar to those which led to his admission to the hospital 
on May 31, 1988.  He added that a cardiac catheterization on 
June 1, 1988 showed evidence of minor heart damage.  He 
opined that symptoms the appellant experienced in field 
exercises during military training in early May 1988, 
including burning and heaviness in the chest associated with 
nausea and left arm pain, were related to a small myocardial 
infarction.  

The Board notes, however, that the statements provided by Dr. 
Brodie in the August 2002 letter are in conflict with his 
March 1995 deposition in support of the appellant's unrelated 
civil action against a private employer.  Dr. Brodie's March 
1995 deposition testimony was to the effect that the 
appellant had a first myocardial infarction in November 1988, 
not May or June of 1988.  Further, Dr. Brodie's May 31, 1988 
treatment letter plainly informs of the appellant's cardiac 
symptoms beginning in the prior week-and-a-half, not in the 
early part of May 1988 when the appellant had ACDUTRA.  This 
May 31, 1988 treatment letter is more consistent with the 
appellant's testimony at his December 1996 hearing, that his 
symptoms began the week following his ACDUTRA, not during the 
week of ACDUTRA.  Hence, the medical evidence, Dr. Brodie's 
own prior statements both in deposition testimony and in a 
contemporaneous treatment letter, and the appellant's own 
testimony regarding his history of symptoms as related to his 
week of ACDUTRA in May 1988, all contradict Dr. Brodie's 
August 2002 letter written in support of the appellant's 
claim.  In light of these contradictions, including most 
particularly the contradictions by Dr. Brodie's own prior 
medical statements regarding both dates of onset of symptoms 
in May 1988 and the approximate date of the first myocardial 
infarction (November 1988 versus May 1988), the Board 
concludes that it can assign no credibility or probative 
value to Dr. Brodie's August 2002 statements and opinions.  

In contrast, a VA examiner, after reviewing all the evidence 
of record, has provided a medical opinion against the 
appellant's claim of incurrence or aggravation of a cardiac 
disorder in active service, or of incurrence or aggravation 
of a cardiac disorder during a period of ACDUTRA around May 
1988.  There is no competent, credible evidence to the 
contrary in the claims folder.  Further, medical evidence did 
not show objective manifestations of a cardiac disorder prior 
to 1988.  Hence there is also no evidence of the disorder 
being present within the first year following the appellant's 
separation from active service in January 1964.  

In the absence of probative medical evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a cardiac disorder.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for a heart disorder, to 
include coronary artery disease, is denied.  


	                        
____________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

